EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Hough on 25 January 2022.
Applicants’ dependent claim 18 was amended to depend upon dependent claim 16, but dependent claim 16 was cancelled.  Dependent claim 18, then, is amended to depend upon dependent claim 17.

The application has been amended as follows: 

18. (Currently Amended) The apparatus according to claim [[16]] 17, further comprising: a signal-to-noise ratio calculation module, configured to calculate signal-to-noise ratios of the sub-band time-domain signals in the current time-domain signal frame according to the noise amplitudes of the sub-band time-domain signals in the current time-domain signal frame; wherein the voice activity detection module is further configured to determine, according to the total noise amplitude in the current time-domain signal frame and the signal-to-noise ratios of the sub-band time-domain signals 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 20 are allowable because the prior art of record does not disclose or reasonably suggest a method, apparatus, and chip for processing detecting voice, comprising an apparatus for detecting voice and a processor; wherein the apparatus for detecting voice comprises: a sub-band generation module and a voice activity detection module, the sub-band generation module being configured to process a current time-domain signal frame to obtain sub-band time-domain signals, and the voice activity detection module being configured to determine, according to amplitudes of the sub-band time-domain signals in the current time-domain signal frame, whether the current time-domain signal frame is an effective voice signal; and the processor is configured to identify the effective voice signal to perform voice control according to an identification result; wherein the apparatus for detecting voice further comprises: an energy calculation module and a noise calculation module; wherein the energy calculation module is configured to calculate signal amplitudes of the sub-band time-domain signals in the current time-domain signal frame according to the amplitudes of the sub-band time-domain signals in the current time-domain signal frame, and the noise calculation module is configured to calculate noisePage 12 of 16Appin No. 17/034,096 Amdt Dated January 10, 2022Reply to Office Action dated October 13, 2021amplitudes of the sub-band time-domain signals in the current time-domain signal frame according to the amplitudes of the sub-band time-domain signals in the current time-domain signal th sub-band time-domain signal in the current time-domain signal frame is greater than a noise amplitude of a Nth sub-band time-domain signal in the previous time-domain signal frame, calculate a noise amplitude of the Nth sub-band time-domain signal in the current time-domain signal frame according to a noise smooth value and the signal amplitude of the Nth sub-band time-domain signal in the current time-domain signal frame, the Nth sub-band time-domain signal being any of the sub-band time-domain signals, N being an integer greater than 0, or when a signal amplitude of an Nth sub-band time-domain signal in the current time-domain signal frame is less than or equal to a noise amplitude of a Nth sub-band time-domain signal in the previous time-domain signal frame, directly take the signal amplitude of the Nth sub-band time-domain signal in the current time-domain signal frame as a noise amplitude of the Nth sub-band time-domain signal in the current time-domain signal frame, the Nth sub-band time-domain signal being any of the sub-band time-domain signals, N being an integer greater than 0.
Generally, voice activity detectors are known in the prior art that determine voice activity from energy in sub-band signal components and sub-band noise components, but this voice activity detector has features that are not reasonably disclosed or taught by the prior art.  Specifically, the independent claims set forth a voice activity detector having a noise calculation module which calculates a noise amplitude of a sub-band signal according to a noise smooth value and a signal amplitude of an Nth sub-band th sub-band in a current time-domain signal frame is greater than a noise amplitude of an Nth sub-band in a previous signal frame.  However, if a signal amplitude of an Nth sub-band in a current time-domain signal frame is less than or equal to a noise amplitude of an Nth sub-band in a previous signal frame, then a noise amplitude of an Nth sub-band in a current signal frame is taken directly as a noise amplitude of an Nth sub-band signal in a current signal frame.  The independent claims, then, require a specific way of calculating a noise amplitude as (a) directly as a noise amplitude of a sub-band signal in a current signal frame if Sb(n) ≤ Nb(n-1), and (b) as a smoothed sub-band signal amplitude if Sb(n) > Nb(n-1).  It is sometimes known to smooth various sub-band energy values, and it is sometimes known to consider values of previous frames, but the specifics of smoothing a noise signal only when a value of a signal energy of a current frame is greater than a noise energy of a previous frame is not reasonably suggested in the prior art of voice activity detection.  The prior art of record does not disclose or reasonably suggest calculating a noise amplitude in this manner that depends upon a comparison of a signal amplitude in a current frame and a noise amplitude in a previous frame so that a noise signal is calculated from a smoothed value or taken directly as a noise amplitude.
The Specification, ¶[0012], states an objective of determining an effective voice signal that may be practiced in the time domain, so that a complexity of the algorithms may be lowered and power consumption may be reduced.
Claims 3 to 4, 9 to 10, 13 to 15, and 17 are being rejoined pursuant to MPEP §821.04.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP §804.01.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 31, 2022